222 Md. 618 (1960)
159 A.2d 851
CARROLL
v.
WARDEN OF MARYLAND PENITENTIARY
[P.C. No. 93, September Term, 1959.]
Court of Appeals of Maryland.
Decided April 18, 1960.
Before BRUNE, C.J., and HENDERSON, HAMMOND and HORNEY, JJ.
PER CURIAM:
The petitioner's contentions deal mainly with the alleged insufficiency of the evidence to convict, which is not a ground for post conviction relief. Banks v. Warden, 221 Md. 592, 155 A.2d 697. Although he complains that he was not given a transcript of the testimony of his original trial, there is no allegation that he either requested such a transcript or that he sought an appeal and was prevented from perfecting it as a result of being denied the transcript, or otherwise. His application to the lower court shows no grounds for relief under *619 the Post Conviction Procedure Act, and his application for leave to appeal is denied.
Application denied.